Exhibit 21.1 List of Subsidiaries Subsidiary Jurisdiction of incorporation or organization Butler Animal Health Supply, LLC (d.b.a. Butler Schein Animal Health Supply) Delaware Butler Animal Health Holding Company, LLC1 Delaware W.A. Butler Company2 Delaware Henry Schein AnimalHealth Holdings Limited3 United Kingdom Camlog Holding AG4 Switzerland Henry Schein Canada, Inc.5 Ontario, Canada Henry Schein Holding GmbH6 Germany Henry Schein Europe, Inc.7 Delaware Henry Schein Practice Solutions Inc.8 Utah 1Butler Animal Health Holding Company, LLC is the parent, holding company of Butler Animal Health Supply, LLC. 2 W.A. Butler Company owns a majority interest in Butler Animal Health Holding Company, LLC. 3 Henry Schein Animal Health Holdings Limited is the parent, holding company of W.A. Butler Company and 24 consolidated wholly-owned subsidiaries, all of which operate in the animal health distribution industry outside the United States. 4Camlog Holding AG is the parent, holding company of six consolidated wholly-owned subsidiaries, all of which operate in the dental implant industry outside the United States. 5Henry Schein Canada, Inc. is the parent, holding company of four consolidated wholly-owned subsidiaries, all of which operate in the dental and veterinary practice management software industry outside the United States. 6Henry Schein Holding GmbH is the parent, holding company of 23 consolidated wholly-owned subsidiaries, all of which operate in the healthcare distribution industry outside the United States. 7 Henry Schein Europe, Inc. is the parent, holding company of Henry Schein Holding GmbH and owns a majority interest in Camlog Holding AG. 8Henry Schein Practice Solutions Inc. is the parent, holding company of Henry Schein Canada, Inc.
